IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Doylestown Hospital,                    :
                 Petitioner             :
                                        :
            v.                          : No. 2524 C.D. 2015
                                        :
Workers’ Compensation Appeal            :
Board (Kulak),                          :
                Respondent              :

Nancy Kulak,                            :
                      Petitioner        :
                                        :
            v.                          : No. 2 C.D. 2016
                                        :
Workers’ Compensation Appeal            :
Board (Doylestown Hospital),            :
                 Respondent             :




                                   AMENDING ORDER


            AND NOW, this 15th day of August, 2016, the date on line three of
the second page of the Memorandum Opinion filed August 9, 2016, is amended to
read July 29, 2014.



                                        _______________________________
                                        DAN PELLEGRINI, Senior Judge